Name: Commission Regulation (EC) No 1177/2000 of 31 May 2000 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hemp
 Type: Regulation
 Subject Matter: cooperation policy;  economic policy;  plant product
 Date Published: nan

 Avis juridique important|32000R1177Commission Regulation (EC) No 1177/2000 of 31 May 2000 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hemp Official Journal L 131 , 01/06/2000 P. 0038 - 0040Commission Regulation (EC) No 1177/2000of 31 May 2000amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hempTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organisation of the market in flax and hemp(1), as last amended by Regulation (EC) No 2702/1999(2), and in particular Article 4(5) thereof,Whereas:(1) In accordance with Article 3(1) of Council Regulation (EEC) No 619/71 of 22 March 1971 laying down general rules for granting aid for flax and hemp(3), as last amended by Regulation (EC) No 1420/98(4), the aid for hemp is granted solely for varieties where the weight of tetrahydrocannabinol (THC) determined by reference to the weight of a sample dried to a constant weight has on analysis been found not to exceed certain limits. In addition, Article 3(3) of Commission Regulation (EEC) No 1164/89 of 28 April 1989 laying down detailed rules concerning the aid for fibre flax and hemp(5), as last amended by Regulation (EC) No 1328/1999(6), provides that Member States must determine the average THC content of hemp on a certain percentage of the areas under hemp(2) Scientific advances have been made since the Community method for the quantitative determination of THC in varieties of hemp was laid down in 1989 in Annex C to Regulation (EEC) No 1164/89. Furthermore, that method makes provision for a cumbersome sampling procedure for checks on production that is difficult to carry out in practice. A new method more suited to requirements and in line with current possibilities should therefore be laid down.(3) The method used for determining the THC content of varieties of hemp on which aid is payable must be very accurate in order to ensure compliance with the conditions laid down in Article 3(1) of Regulation (EEC) No 619/71. In addition, with a view to the findings regarding production provided for in Article 3(3) of Regulation (EEC) No 1164/89, the method used must allow checks to cover a sufficiently representative percentage of the areas under hemp so as to ensure that crops correspond to those provided for under the common organisation of the market in this product. A method comprising two different procedures, one for each of the objectives pursued, should therefore be laid down.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp,HAS ADOPTED THIS REGULATION:Article 1Annex C to Regulation (EEC) No 1164/89 is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 May 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 146, 4.7.1970, p. 1.(2) OJ L 327, 21.12.1999, p. 7.(3) OJ L 72, 26.3.1971, p. 2.(4) OJ L 190, 4.7.1998, p. 7.(5) OJ L 121, 29.4.1989, p. 4.(6) OJ L 157, 24.6.1999, p. 39.ANNEX"ANNEX CCOMMUNITY METHOD FOR THE QUANTITATIVE DETERMINATION OF THE Ã 9-THC CONTENT OF HEMP VARIETIES1. Purpose and scopeThis method seeks to determine the Ã 9-tetrahydrocannabinol (THC) content of varieties of hemp (Cannabis sativa L.) As appropriate, the method involves applying procedure A or B herein described.The method is based on the quantitative determination of Ã 9-THC by gas chromatography (GC) after extraction with a suitable solvent.1.1. Procedure A:Procedure A is used for checks on production as provided for in Article 3(3) of this Regulation.Where the checks show, for a significant number of samples of a given variety, THC contents which exceed that laid down in Article 3(1) of Regulation (EEC) No 619/71, the Commission may, without prejudice to any other measures it might take, decide in accordance with the procedure laid down in Article 12 of Regulation (EEC) No 1308/70 to use procedure B for the variety concerned.1.2. Procedure B:Procedure B is used in cases as referred to in the second subparagraph of point 1.1 and for checking that the conditions laid down in Article 3(1) of Regulation (EEC) No 619/71 are fulfilled with a view to inclusion on the list of varieties of hemp eligible for aid from the 2001 to 2002 marketing year.Applications to include a variety of hemp on the list must be accompanied by a report giving the findings of analyses carried out using this method.2. Sampling2.1. Samples- Procedure A: In a standing crop of a given variety of hemp, take a 30 cm part of each plant containing at least one female inflorescence per plant selected. Sampling is to be carried out during the period running from 20 days after the start of flowering to 10 days after the end of flowering, during the day, following a systematic pattern to ensure that the sample is representative of the field but excluding the edges of the crop.- Procedure B: In a standing crop of a given variety of hemp, take the upper third of each plant selected. Sampling is to be carried out during the 10 days following the end of flowering, during the day, following the end of flowering, during the day, following a systematic pattern to ensure that the sample is representative of the field but excluding the edges of the crop. In the case of dioecious varieties, only female plants must be taken.2.2. Sample size:- Procedure A: the sample is to comprise parts of 50 plants per field.- Procedure B: the sample is to comprise parts of 200 plants per field.Each sample is to be placed in a fabric or paper bag, without crushing it, and sent to the laboratory for analysis.The Member State may provide for a second sample to be collected for counteranalysis, if required, to be kept either by the producer or by the body responsible for the analysis.2.3. Drying and storage of the sample:Drying of the samples must begin as soon as possible and, in any case, within 48 hours using any method below 70 °C. Samples should be dried to a constant weight and to a moisture content of between 8 % and 13 %.After drying, store the samples without crushing them at below 25 °C in a dark place.3. Determination of THC content3.1. Preparation of the test sampleRemove stems and seeds over 2 mm in size from the dried samples.Grind the dried samples to obtain a semi-fine powder (passing through a 1 mm mesh sieve).The powder may be stored for 10 weeks at below 25 °C in a dark, dry place.3.2. Reagents and extraction solutionReagents:- Ã 9-tetrahydrocannabinol, pure for chromatographic purposes,- Squalane, pure for chromatographic purposes, as an internal standard.Extraction solution:- 35 mg of squalane per 100 ml hexane.3.3. Extraction of Ã 9-THCWeigh 100 mg of the powdered test sample, place in a centrifuge tube and add 5 ml of extraction solution containing the internal standard.Place in an ultrasound bath and leave for 20 minutes. Centrifuge for five minutes at 3000 r.p.m. and then remove the supernatant THC solution. Inject the solution into the chromatograph and carry out a quantitative analysis.3.4. Gas chromatography(a) Apparatus:- gas chromatograph with a flame ionisation detector and a split/splitless injector,- column allowing good separation of cannabinoids, for example a glass capillary column 25 m long and 0,22 mm in diameter impregnated with a 5 % non-polar phenyl-methyl-siloxane phase.(b) Calibration ranges:At least three points for procedure A and five points for procedure B, including points 0,04 and 0,50 mg/ml Ã 9-THC in extraction solution.(c) Experimental conditions:The following conditions are given as an example for the column referred to in (a):>TABLE>(d) Volume injected: 1 Ã ¼l4. FindingsThe findings are to be expressed to two decimal places in grams of Ã 9-THC per 100 grams of analytical sample dried to constant weight. A tolerance of 0,03 g per 100 g applies.- Procedure A: one determination per test sample.However, where the result obtained is above the limit laid down in Article 3(1) of Regulation (EEC) No 619/71, a second determination must be carried out per analysis sample and the mean value of the two determinations will be taken as the result.- Procedure B: the result corresponds to the mean value of two determinations per test sample."